Title: From George Washington to the United States Senate, 20 August 1789
From: Washington, George
To: United States Senate



Gentlemen of the Senate,
New York August 20th 1789

In consequence of an Act providing for the expences which may attend negociations or Treaties with the Indian Tribes, and the appointment of Commissioners for managing the same, I nominate Benjamin Lincoln as one of three Commissioners whom I shall propose to be employed to negociate a Treaty with the Southern Indians. My reason for nominating him at this early moment, is, that it will not be possible for the Public to avail itself of his services on this occasion, unless his appointment can be forwarded to him by the mail, which will leave this place tomorrow morning.

Go: Washington

